Citation Nr: 1145629	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-42 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1999 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  



FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a diagnosis of a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in October 2008 prior to the initial decision on the claim in March 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case. The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  He has not identified any other outstanding records that are pertinent to his claim for service connection for a heart disorder, and he has not requested a hearing before the RO or Board. 

The Veteran was also afforded a VA examination in December 2008 in connection with his claim for service connection for a heart disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  Although the examiner did not review the claims file, he did review the Veteran's medical records and noted his reported medical history.  He also performed a physical examination and testing after he which he determined that there was no current diagnosis.  It does not appear that a review of the claims file would have provided any more additional evidence or information that would aid the Veteran's claim.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

The Board also notes that the Veteran failed to report for a stress test that was being performed in conjunction with his December 2008 VA examination.  Consequently, the examiner based his conclusions on the physician examination at that time as well as on September 2008 testing results.  The Board must note that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 


VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arteriosclerosis and cardiovascular-renal disease, including hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disorder.  According to written statements he submitted during the course of this appeal, including ones dated in April 2009 and November 2009, he is trying to understand the nature and etiology of his heart problems.  He initially asserted that, for eight months prior to filing his claim, he visited the VA hospital on multiple occasions, saw multiple internal medicine doctors and specialists for the same symptoms, and was not diagnosed with a particular illness.  He later asserted that his chest pains might be due to his anxiety disorder, which manifests as panic attacks and should be service-connected.  

The Board notes that the RO recently issued a rating decision in May 2011 denying service connection for an anxiety disorder with panic attacks.  He was notified of that decision and of his appellate rights, but he has not appealed.  Therefore, the issue of entitlement to service connection for an anxiety disorder and panic attacks is not currently before the Board.

According to the Veteran's service treatment records, he had complaints associated with his heart prior to service, while at the U.S. Naval Academy, and during active service from May 1999 to July 2007.   More specifically, beginning in October 1997, he reported having a history of heart palpitations or pounding heart.  In July 1999, these symptoms prompted a cardiac work-up, which included an echocardiogram, a holter monitor, and a cardiac event monitor.  The work-up confirmed two episodes of palpitations (one to two seconds of shortness of breath accompanied by the heart skipping a beat), but was otherwise normal.  Based on the results of the testing, a physician diagnosed the Veteran as having benign, infrequent, minimally symptomatic, and rapidly transient isolated premature atrial contractions without evidence of an underlying structural heart disease or significant cardiac arrhythmia.  Thereafter, while still serving on active duty and undergoing various flight examinations, the Veteran continued to report having a history of heart palpitations.  

Since his discharge in 2007, the Veteran reported having the same symptomatology during VA treatment visits and the December 2008 VA examination.  In September 2008, he sought treatment for what was initially described as chest discomfort, shortness of breath, and dizziness.  Those symptoms were thought to be consistent with cardiac ischemia.  Later that day, the Veteran described having dizziness, nausea, and epigastric pain/pressure, which were intermittent since the previous day.  However, testing, including an echocardiogram, revealed no abnormalities or a diagnosis of heart problems.  A physician found that the source of pain was unlikely cardiac and indicated that the reported symptoms were consistent with dyspepsia.  

During a VA heart examination conducted in December 2008, the Veteran reported having heart palpitations two to three days in a row followed by several days without such palpitations.  However, he failed to report for a stress test.  Therefore, based on the physical examination and the results of testing conducted in September 2008, the VA examiner noted "no diagnosis of heart problems."  

In June 2009, the Veteran presented to an emergency room reporting chest pain (fleeting, lasting one second), shortness of breath, and dizziness.  Based on testing, including imaging studies and an electrocardiogram, a physician diagnosed atypical chest pain and referred the Veteran for a psychological consultation.  

Two days later, during that consultation, a physician indicated that the Veteran's various complaints, which included chest tightness, were consistent with a panic disorder.  He based this finding, in part, on a reported history of multiple symptoms, which were overwhelming the Veteran, and he prescribed medication for the disorder.  Later that month, the Veteran reported significant improvement with his symptoms.  

No medical professional has diagnosed the Veteran as having a current heart disorder.  The Veteran is competent to report and describe his symptoms, such as heart palpitations and chest pain, as they are both symptoms capable of lay observation.  However, heart palpitations and chest pain, while in some cases are representative of heart disease, are symptoms that, in this case, no medical professional has attributed to a heart disorder.  In fact, recently, more than one such professional has attributed the latter symptom to a panic disorder for which service connection has been denied.  Unfortunately, the Veteran does not possess a recognized degree of medical knowledge to diagnose a heart disorder or to attribute his heart palpitations and chest pain to such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Nor is there any evidence relating a current diagnosis to his military service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a heart disorder is not warranted. 


ORDER

Service connection for a heart disorder is denied.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran was afforded a VA examination in January 2009 in connection with his claim for service connection for a gastrointestinal disorder.  The examiner noted that the Veteran had failed to report for an upper gastrointestinal series and stated that he could not make a stomach diagnosis because of it.  However, the examine did not discuss the significance of service treatment records and post-service medical records showing complaints pertaining to the digestive system since active service, as well as diagnoses of digestive system disorder, including gastroesophageal reflux disease.  Nor did the examiner provide an opinion on whether any of these current digestive system disorders are related to symptomatology noted in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any gastrointestinal disorder that may be present. 

Accordingly, the case is REMANDED to for the following actions: 

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records. 

The examiner should identify all stomach and gastrointestinal disorders, including GERD, that have been present at any point during the pendency of the appeal (even if he does not currently have the disorder).  It should be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his complaints and symptomatology in service or is otherwise related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Board, quoting the Court in Kowalski v. Nicholson, 19 Vet. App. 171, 178   (2005), reminds the Veteran and his representative that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." . . . .  VA has not only the discretion, but in this case, the duty under 38 U.S.C. § 5103A(d) . . . to schedule an examination . . . . [The veteran] and his counsel are expected to cooperate in the efforts to adjudicate his claim.  The failure to do so would subject them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


